Citation Nr: 9925257	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-29 774	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1990.

By a decision entered in November 1993, the RO in Louisville, 
Kentucky, denied a claim of entitlement to a rating in excess 
of 10 percent for service-connected arthritis of the lumbar 
spine.  The RO also denied service connection for disorders 
of the right knee and left shoulder.  The veteran appealed 
those determinations to the Board of Veterans' Appeals 
(Board), and the Board remanded all three claims for further 
development in May 1996.

In January 1997, following a review of additional evidence 
received, the RO in Winston-Salem, North Carolina, increased 
the veteran's rating for arthritis of the lumbar spine from 
10 to 20 percent, granted service connection for 
epicondylitis of the right knee, and denied TDIU.  The 
veteran expressed disagreement with the RO's decision by a 
communication received later that same month, and was issued 
a statement of the case (SOC) and supplemental SOCs (SSOCs) 
relating to the claims on appeal.  Subsequently, however, by 
communications dated in February and June 1997, he made clear 
that he was satisfied with the RO's decision with regard to 
his right knee and did not wish to further pursue an appeal 
in that regard.  See 38 C.F.R. § 20.204(a) (1998).  The case 
was returned to the Board in July 1997, and the veteran 
appeared for a Board hearing in Washington, D.C., in February 
1998.

In July 1998, the Board once again remanded the case for 
further development.  The case was returned to the Board in 
February 1999, and the veteran's representative submitted 
additional written argument in March.


FINDINGS OF FACT

1.  The veteran has post-traumatic arthritis of the left 
shoulder which can be attributed to his period of active 
military service.

2.  The arthritis affecting the veteran's lumbar spine is 
productive of no more than "moderate" limitation of motion.


CONCLUSIONS OF LAW

1.  Post-traumatic arthritis of the veteran's left shoulder 
was incurred as a result of active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The criteria for a rating in excess of 20 percent for 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a (Diagnostic Codes 5003, 5292) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  
38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (1998).

In the present case, the veteran contends that he injured his 
left shoulder in service, and medical evidence has been 
received which indicates that he has post-traumatic arthritis 
of the left shoulder which can be traced to in-service 
injury.  Under the circumstances, therefore, the Board finds 
that the claim of service connection for a left shoulder 
disorder is well grounded.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The Board further finds that the evidence supports an award 
of service connection for post-traumatic arthritis of the 
left shoulder.  The Board finds credible the veteran's 
testimony that he sustained injuries to his left shoulder in 
service, notwithstanding the absence of an explicit notation 
to that effect in his service records.  In addition, the 
record shows that a VA physician examined the veteran in 
September 1998, reviewed the available evidence, and 
concluded that the veteran has post-traumatic arthritis of 
the left shoulder which is at least as likely as not due to 
service.  That opinion is uncontradicted by other opinion 
evidence of record.  Indeed, it appears to be supported by 
medical statements set forth in a VA treatment record, dated 
in March 1993, and a VA examination report, dated in August 
1996, both of which suggest that the veteran suffers from 
residuals of in-service trauma to his left shoulder.  
Consequently, the Board grants service connection for post-
traumatic arthritis of the left shoulder.



Lumbar Spine

The veteran contends that he is entitled to an increased 
rating for arthritis of the lumbar spine.  He maintains, in 
essence, that the currently assigned 20 percent evaluation 
does not adequately reflect the severity of his disability.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is "well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Arthritis of the lumbar spine is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5292 (1998).  A zero percent (noncompensable) rating 
is warranted if there is no limitation of motion of the 
lumbar spine, and no X-ray evidence of arthritis.  A 10 
percent rating is warranted if there is slight limitation of 
motion, or if there is X-ray evidence of arthritic 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is warranted if there is 
moderate limitation of motion, or if there is X-ray evidence 
of arthritic involvement of two or more major joints, or two 
or more minor joint groups, with occasional incapacitating 
arthritic exacerbations.  Id.  The highest available 
schedular rating, 40 percent, is warranted if there is severe 
limitation of motion in the lumbar spine.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Court has indicated that 
these determinations should be made by an examiner and, if 
feasible, should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).

In the present case, the record shows that degenerative 
changes of the veteran's lumbar spine were first identified 
on X-ray during a VA examination conducted in March 1990.  It 
was reported at that time that he exhibited a full range of 
motion in the spine.  Later, during a VA examination 
conducted in February 1991, pain and limited motion were 
noted.

A VA treatment record, dated in March 1993, shows that the 
veteran had flexion of the lumbar spine to 80 degrees and 
extension to 25 degrees.  It was noted that his back was not 
particularly tender.

A later VA examination report, dated in May 1993, shows that 
the veteran complained of constant low back pain.  On 
physical examination, he had flexion of the lumbar spine to 
80 degrees, extension to 10 degrees, left rotation to 90 
degrees with pain, right rotation to 30 degrees with pain, 
and lateral flexion to 30 degrees, bilaterally, with little 
pain.

During a hearing held at the RO in June 1994, the veteran 
testified that he experienced difficulty performing tasks 
involving the use of his back.  He indicated that he had 
pain, and said that the level of pain varied with changes in 
the weather.

The veteran was once again examined by VA in October 1994.  
The report of that examination shows that the veteran 
complained of constant back pain and limitation of motion.  
It was noted that he had diffuse tenderness over L1, 
extending to S1.  It was also noted that he had flexion of 
the spine to 50 degrees with severe pain, extension to zero 
degrees, left rotation to 45 degrees without symptoms, right 
rotation to less than 25 degrees with symptoms, left lateral 
bending to 45 degrees with no symptoms, and right lateral 
bending to 15 degrees with severe symptoms.

When the veteran was later examined in August 1996, he 
complained of back pain with limited movement.  Physical 
examination revealed tenderness around L3-L4 and mild 
paraspinal muscle spasm, bilaterally.  It was noted that he 
had marked limitation of motion of the spine, with flexion to 
70 degrees, extension to 15 degrees, rotation to 25 degrees, 
bilaterally, and lateral flexion to 20 degrees, bilaterally.  
Pain was noted at maximum motion.

The report of the most recent VA examination, dated in 
September 1998, shows that the veteran complained of constant 
back pain aggravated by bending, stooping lifting, twisting, 
and changes in the weather.  Physical examination revealed 
tenderness to palpation at the T12-L1 level, and no spasm of 
the paraspinal musculature.  He had flexion to 30 degrees 
with pain, extension to 30 degrees with pain, rotation to 30 
degrees, bilaterally, and lateral flexion to 20 degrees with 
pain, bilaterally.  The examining physician described the 
overall limitation of motion as "moderate."  As to whether 
the veteran exhibited weakened movement, excess fatigability, 
or incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time, the examiner opined that 
"I am unable to comment on the disability of the lumbodorsal 
spine except at the time of my examination without resort to 
speculation."

Based on a review of the foregoing, it is the Board's 
conclusion that the preponderance of the evidence is against 
the claim of entitlement to a rating in excess of 20 percent 
for arthritis of the lumbar spine.  As noted above, the 
physician who last examined the veteran described the 
veteran's limited motion in the spine as "moderate."  This 
description appears to be reasonable, inasmuch as the 
available evidence shows that the veteran has always 
exhibited at least 30 degrees of flexion in the lumbar spine, 
and that he has generally exhibited around 25 degrees of 
lateral rotation, bilaterally, and no less than 15 to 20 
degrees of lateral flexion, bilaterally.  Moreover, while the 
veteran has complained of pain on use, and flare-ups of pain 
due to weather changes, the physician who last examined the 
veteran specifically indicated that he could not assess the 
functional loss due to those factors without resort to 
speculation.  Consequently, there is no basis on the record 
for assigning the veteran a higher rating under 38 C.F.R. 
§§ 4.40, 4.45, or 4.59.  The claim for an increased rating is 
therefore denied.


ORDER

Service connection for post-traumatic arthritis of the left 
shoulder is granted.

A rating in excess of 20 percent for arthritis of the lumbar 
spine is denied.


REMAND

Generally speaking, TDIU is awarded under circumstances where 
it is shown that a claimant is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. § 4.16 (1998).  To date, 
the RO has considered the veteran's entitlement to TDIU in 
light of the impairment occasioned by service-connected 
disabilities of the right ankle, right foot, and lumbar and 
thoracic spine.  Now that the Board has determined that 
service connection for an additional disability (post-
traumatic arthritis of the left shoulder) will be granted, 
the functional limitation occasioned by this additional 
disability needs to be assessed in the context of the claim 
for TDIU.  Because the RO has not yet had an opportunity to 
address this matter, a remand is required.  38 C.F.R. § 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

After the RO has assigned a rating for post-
traumatic arthritis of the left 
shoulder, it should re-adjudicate the 
issue of the veteran's entitlement to 
TDIU.  Any development deemed necessary 
to fulfill the duty to assist should be 
undertaken.  If the benefit sought is 
denied, a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals







